                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
IN RE:
Christopher L. Brush
Tonya L. Brush                                              Case No. 18-40739
                                                            Honorable: Mark A. Randon
____ Debtor(s).__________ _____/                            Chapter 13


                                STIPULATION TO MODIFY PLAN

               Debtors’ counsel and the Trustee hereby stipulate to the entry of the Order
attached hereto.



Stipulated and approved for entry:                  Stipulated and approved for entry:



/s/_Krispen S Carroll_______                        /s/ Michelle Marrs
Krispen S Carroll, Esq.                             Michelle Marrs (P59651)
Chapter 13 Trustee                                  MARRS & TERRY, PLLC
719 Griswold                                        6553 Jackson Road
Suite 1100                                          Ann Arbor MI 48103
Detroit, MI 48226-3314                              734-663-0555
313-962-5035                                        MMarrs@marrsterry.com




  18-40739-mar      Doc 90     Filed 05/05/20     Entered 05/05/20 15:29:49       Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
IN RE:
Christopher L. Brush
Tonya L. Brush                                             Case No. 18-40739
                                                           Honorable: Mark A. Randon
____ Debtor(s).__________ _____/                           Chapter 13

                          ORDER MODIFYING CONFIRMED PLAN

This matter having come before the Court upon the application of Marrs & Terry, PLLC, and all
interested parties having been served with notice of the modification, the objections to the
modification having been resolved, and the Court being otherwise fully advised in the premises;

       IT IS HEREBY ORDERED that the Debtor’s confirmed plan is modified to excuse
   turnover of the 2019 refund in the amount of $3709.00; and

      IT IS FURTHER ORDERED that the plan payment shall be $450.00 per month effective
   April 15, 2020 until July 1, 2020; and

       IT IS FURTHER ORDERED that Mr. Brush’s payment order shall be reduced to $25.06
   per week until July 1, 2020; and

       IT IS FURTHER ORDERED that the plan payment shall be $698.05 per month as of July
   1, 2020; and

       IT IS FURTHER ORDERED that Mr. Brush’s payment order shall be $82.31weekly as
   of July 1, 2020; and

      IT IS FURTHER ORDERED that Mrs. Brush’s payment order shall be $157.55 bi-
   weekly; and

       IT IS FURTHER ORDERED that all other terms of the plan shall remain in full force and
   effect.




  18-40739-mar      Doc 90     Filed 05/05/20    Entered 05/05/20 15:29:49       Page 2 of 2
